Citation Nr: 1720337	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  08-38 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2. Entitlement to a rating in excess of 30 percent for anxiety and depressive disorder, not otherwise specified (claimed as posttraumatic stress disorder (PTSD)).

3. Entitlement to a rating in excess of 20 percent prior to March 27, 2014 for hepatitis C.


REPRESENTATION

Veteran represented by:	Andrew R. Rutz, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of ratings decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis.  

By way of the January 2014 rating decision, the RO granted service connection for hepatitis C and assigned a 20 percent evaluation, effective January 16, 2007, and also granted service connection for anxiety and depression (claimed as PTSD) and assigned a 10 percent evaluation, effective June 21, 2012.  The Veteran timely disagreed with the evaluations assigned for these disabilities.  In April 2016, the RO increased the psychiatric rating to 30 percent for the entire period of the appeal and also increased the hepatitis C rating to 100 percent from March 27, 2014.  

The United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating prior to March 27, 2014 remains in appellate status.  

The Veteran testified before the undersigned at a Travel Board hearing in August 2010.  The transcript is of record.

The TDIU issue was remanded in February 2011.

The issues of entitlement to an increased rating for the psychiatric disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to March 27, 2014, hepatitis C has been productive of near-constant debilitating symptoms, such as daily fatigue.


CONCLUSION OF LAW

The criteria for a 100 percent rating for hepatitis C prior to March 27, 2014 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code 7354 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected hepatitis C (currently rated at 20 percent disabling) warrants a uniform 100 percent rating based on the fact that throughout the period of the appeal, the Veteran has had near constant fatigue, which would allow for him to meet the 100 percent schedular rating under DC 7354, in addition to other debilitating symptoms such as malaise, nausea, and vomiting.  See May 2011 Attorney Letter.  

For the reasons set forth below, the Board finds that the Veteran's hepatitis C warrants a 100 percent rating for the period of the appeal prior to March 27, 2014, thus creating a uniform 100 percent rating for the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). 

The Veteran's hepatitis C is rated based on the criteria described at 38 C.F.R. § 4.114, DC 7354 (2016), under which chronic liver disease with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.  38 C.F.R. § 4.114, DC 7354 (2016).

Chronic liver disease with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent disabling.  Id. 

There is no dispute that the Veteran's hepatitis C is a severe, chronic condition.  From the early 2000s, there has been failure to respond to combination therapy for this disability and he was a nonresponder/intolerant to pegylated interferon and ribavirin therapy.  Private records show that the Veteran was complaining of fatigue since the early 2000s.  In fact, symptoms pre-date the 2000s, as the Veteran's service treatment records note nausea and vomiting since service.

Medical evidence documents the Veteran's constant fatigue and his battles with nausea and malaise throughout the entire appeal period.  VA medical treatment records show that the Veteran sought emergency care for right upper quadrant abdominal pain in 2007.  He complained of fatigue and nausea since 2007, which is the beginning of the appeal period and such complaints have continued.  In November 2009, the Veteran stated that excessive sleepiness or fatigue interfered with his daily activities.  Even after a typical night's sleep, the Veteran woke up fatigued nearly every day.  

Notably, the April 2011 VA examination report documents that the Veteran had current symptoms - fatigue, at a frequency of near-constant, and malaise, nausea, and vomiting at an intermittent frequency.  The examiner noted that the hepatitis C had "significant effects" on the Veteran's usual occupation and his lack of stamina, weakness, and fatigue had impact on occupational activities as well.  There were "severe" effects on daily activities such as chores and shopping.  His disability prevents him from playing sports, and there were "moderate" effects on exercise, recreation and traveling.  In fact, these results do not differ from the March 2014 VA examination results, which was used to justify the 100 percent rating.

In summary, the evidence supports a 100 percent rating for the Veteran's hepatitis C prior to March 27, 2014 as the Veteran has consistently demonstrated that his hepatitis C has been productive of near-constant debilitating symptoms, such as fatigue for the entire period of the appeal.  The evidence does not suggest that on March 27, 2014 the Veteran's disability picture magically changed from 20 percent to 100 percent; it was maintained at 100 percent throughout the period of the appeal.  In fact the RO awarded the 100 percent rating primarily because of the "near-constant and debilitating" fatigue shown at the March 2014 VA examination.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321 (b)(1).  However, in this case, because the Board is granting the maximum 100 percent rating for the Veteran's hepatitis C for the period prior to March 27, 2014, the issue of entitlement to a higher rating on an extra-schedular basis during this period is moot, as no higher rating above 100 percent is possible.  See 38 C.F.R. § 3.321 (b)(1).

Finally, as this grant of 100 percent for hepatitis C constitutes a full grant of the appeal, no lengthy discussion of VA's duties to notify and assist is necessary.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

A 100 percent rating prior to March 27, 2014 for hepatitis C is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

A remand is necessary for the issue involving an increased rating for anxiety and depressive disorder, claimed as PTSD, primarily for the purposes of obtaining a contemporaneous examination to assess the Veteran's current level of severity.

The Board notes that the RO assigned the 30 percent rating for the psychiatric disability based upon a June 2013 initial PTSD examination, which is the last psychiatric VA examination of record.  The April 2016 Statement of the Case/DRO Review shows that this rating was assigned considering evidence which includes VA medical center treatment records showing a positive depression screen and sleep disturbances.  However, the Board finds that the VA treatment records reveal that the Veteran's psychiatric disability symptoms may be worse than what is contemplated by the 30 percent criteria under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  For instance, a July 2014 VA Psychiatry note shows that the Veteran has been experiencing problems with short term memory loss, major sleep disturbances each night.  A March 2014 VA note shows that the Veteran felt "[h]omicidal" although he was not assessed to be dangerous to himself or others.  In any event, there is enough evidence in the record to warrant a contemporaneous examination assessing the current level of severity for the Veteran's psychiatric disability.  See 38 C.F.R. § 3.327 (reexaminations will be required if, among other things, it is likely that the current rating may be incorrect).

Also, as the TDIU matter is intertwined with the aforementioned increased rating issue, it will be remanded as well.  The Board notes that in Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veteran's Claims (Court) determined that a separate TDIU rating predicated on one disability may be awarded if that disorder is not ratable at the schedule 100 percent level.  However, a separate TDIU rating cannot be awarded based on one service connected disability if the Veteran is already receiving a 100 percent schedular rating for that disorder.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, while TDIU cannot be awarded to the Veteran on the basis that the Veteran's hepatitis C alone renders him unable to obtain and maintain gainful employment, this does not mean that the TDIU issue is moot for him with respect to the psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records for the Veteran since January 2016.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159 (e) (2016).

2. Schedule the Veteran a VA examination to ascertain the current severity and manifestations of his PTSD.  The examiner must review the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed and examination should be conducted in accordance with the current examination worksheet or disability benefits questionnaire. 

The findings of the examiner should address the level of social and occupational impairment attributable to the disability.  Also, the examiner is particularly asked to describe the Veteran's ability to function in an occupational environment, and describe the functional impairment caused solely by the service-connected psychiatric disorder.  

3. Readjudicate the remanded issues, to include entitlement to a TDIU with consideration of all pertinent evidence and legal authority, and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case.  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


